DETAILED ACTION

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered second claim 7 has been renumbered 11.

Claim Rejections - 35 USC § 112
Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 9: The limitation, “a first conductive layer with at least one spiral resonator; a second dielectric layer; and a third conductive layer with a transmission line between a reception antenna and a transmission antenna, wherein the first conductive layer, the second dielectric layer, and third conductive layer are in a stacked configuration with the second dielectric layer between the first conductive layer and the third conductive layer,” are indefinite because there isn’t a second conductive layer and a first dielectric layer.
Claims 10-13 are also indefinite at least due to dependency on the indefinite base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 9, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadley (US 7500610 B1) in view of Gibson (US 20170140258).
Re Claim 1: Hadley discloses a method, comprising: 
printing a first layer onto a substrate, wherein the first layer comprises a conductive material with at least one resonator (fig 8: 812); 
printing a second layer adjacent to the first layer, wherein the second layer comprises a dielectric material (fig 8: 814 & 816); and 
printing a third layer adjacent to the second layer and separated from the first layer by the second layer, wherein the third layer comprises a conductive material with antenna (fig 8: 818),
wherein the three layers form a portion of an RFID tag.
However, Hadley does not disclose that the resonator is spiral, the third layer comprises a conductive material with a transmission line between a reception antenna and a transmission antenna, and the RFID is chipless passive.
Gibson however discloses that a resonator is spiral (fig 1: 104A-D), a layer comprises a conductive material with a transmission line between a reception antenna and a transmission antenna (fig 1), and a RFID is chipless passive (p1, p2).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Gibson’s teaching in the method of Hadley for the purpose of uniquely identifying a particular tag (Gibson: p4) and also for the purpose of achieving lower cost (Gibson: p3 resulting in a lower cost than a chipped RFID tag).
Re Claim 2: Hadley modified by Gibson discloses the method of claim 1, wherein printing the third layer comprises printing multiple spiral resonators (fig 1: 104, p4: array of resonators (i.e., a multiresonator)).
Re Claim 3: Hadley modified by Gibson discloses the method of claim 2, wherein printing a spiral resonator comprises printing with electro ink (Gibson p31 The registration layer 308 may be a pigment (e.g., ink, paint, etc.) that is printed).
Re Claim 8: Hadley modified by Gibson discloses the method of claim 1, wherein printing the first layer comprises printing a transmission line (fig 1).
Re Claim 9: Hadley discloses an RFID tag, comprising: 
a first conductive layer with at least one resonator (fig 8: 812);
a second dielectric layer (fig 8: 814 & 816); and 
a third conductive layer (fig 8: 818),
wherein the first conductive layer, the second dielectric layer, and third conductive layer are in a stacked configuration with the second dielectric layer between the first conductive layer and the third conductive layer (fig 8).
However, Hadley does not disclose that the resonator is spiral, the third layer is with a transmission line between a reception antenna and a transmission antenna, and the RFID tag is a passive chipless RFID tag.
Gibson however discloses that the resonator is spiral (fig 1: 104A-D), the third layer is with a transmission line between a reception antenna and a transmission antenna (fig 1), and the RFID tag is a passive chipless RFID tag (p1, p2).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Gibson’s teaching in the device of Hadley for the purpose of uniquely identifying a particular tag (Gibson: p4) and also for the purpose of achieving lower cost (Gibson: p3 resulting in a lower cost than a chipped RFID tag).
Re Claim 14: Hadley discloses an RFID tag, comprising: 
a first conductive layer communicating with an antenna (fig 8: 818);
a second conductive layer including a resonator (fig 8: 812); and 
a dielectric layer (fig 8: 814 & 816) between the first conductive layer and the second conductive layer, 
wherein the RFID tag comprises a RFID tag without an electrical connection between the first conductive layer and the second conductive layer (fig 8).
However, Hadley does not disclose the first layer communicating with a transmission line between a reception antenna and a transmission antenna, and that the RFID tag is passive chipless.
Gibson however discloses a layer communicating with a transmission line between a reception antenna and a transmission antenna (fig 1), and that a RFID tag is passive chipless (p1, p2).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Gibson’s teaching in the device of Hadley for the purpose of uniquely identifying a particular tag (Gibson: p4) and also for the purpose of achieving lower cost (Gibson: p3 resulting in a lower cost than a chipped RFID tag).
Re Claim 15: Hadley modified by Gibson discloses the RFID tag of claim 14, wherein the second conductive layer includes multiple spiral resonators (Gibson fig 1: 104, p4: array of resonators (i.e., a multiresonator)).

7.	Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadley (US 7500610 B1) modified by Gibson (US 20170140258) in view of Tanaka (JP 2007233508 A).
Re Claim 4: Hadley modified by Gibson discloses the method of claim 1 with electromagnetic resonance of the chipless passive RFID tag.
However, Hadley modified by Gibson does not disclose determining information about a target thickness of the second layer that comprises the dielectric material based on a target electromagnetic resonance of the tag.
Tanaka however discloses determining information about a target thickness of the second layer that comprises the dielectric material based on a target electromagnetic resonance of the tag (fig 7, the resonant frequency is adjusted by adjusting the thickness of the dielectric layer.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Tanaka in the method of Hadley modified by Gibson for the purpose of achieving the target electromagnetic resonance.
Re Claim 5: Hadley modified by Gibson discloses the method of claim 1, comprising printing the chip passive RFID tag and printing a second RFID tag.
However, Hadley modified by Gibson does not disclose the RFID tag with a first thickness of the second layer and the second RFID tag with a second thickness of the second layer.
Tanaka however discloses the RFID tag with a first thickness of the second layer and the second RFID tag with a second thickness of the second layer (fig 7, the resonant frequency is adjusted by adjusting the thickness of the dielectric layer., Examiner: Since the change in thickness of the dielectric layer changes resonance of the tag, it would be obvious to print multiple RFID tags with different thickness of the respective dielectric layers to create RFID tags with difference resonance.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Tanaka in the method of Hadley modified by Gibson for the purpose of creating multiple RFID tags with difference resonance.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadley (US 7500610 B1) modified by Gibson (US 20170140258) in view of Hu (CN 101593866 B).
Re Claim 6: Hadley modified by Gibson discloses the method of claim 1.
However, Hadley modified by Gibson does not disclose selecting the material for the second layer based on a target electromagnetic resonance of the chip passive RFID tag.
Hu however discloses selecting the material for the second layer based on a target electromagnetic resonance of the RFID tag (p29: the material can be selected from a microwave medium ceramic material, such as aluminum oxide or aluminum nitride. by changing the dielectric constant, size of the antenna resonant frequency can be adjusted to satisfy resonance frequency).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Hu in the method of Hadley modified by Gibson for the purpose of achieving the target electromagnetic resonance.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadley (US 7500610 B1) modified by Gibson (US 20170140258) in view of SCHULZE-HAGENEST (WO 2009080087 A1).
Re Claim 7: Hadley modified by Gibson discloses a method of claim 1, wherein printing the first layer comprises printing the first layer using a printing process.
However, Hadley modified by Gibson does not disclose a liquid electro-photographic printing process.
SCHULZE-HAGENEST however discloses a liquid electro-photographic printing process (abst: an electrophotographic printing process,).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate SCHULZE-HAGENEST’s teaching in the method of Hadley modified by Gibson for the purpose of printing in a reliable cost effective manner (SCHULZE-HAGENEST: page 12 line 22: a reliable cost effective manner).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadley (US 7500610 B1) modified by Gibson (US 20170140258) in view of (JP 2009521040).
Re Claim 10: Hadley modified by Gibson discloses the RFID of claim 9.
However, Hadley modified by Gibson does not disclose a first segment of the second dielectric layer between a first segment of the first conductive layer and a first segment of the third conductive layer comprises a first thickness and wherein a second segment of the second dielectric layer between a second segment of the first conductive layer and a second segment of the third conductive layer comprises a second thickness.
(JP 2009521040) however discloses a first segment of the second dielectric layer between a first segment of the first conductive layer and a first segment of the third conductive layer comprises a first thickness and wherein a second segment of the second dielectric layer between a second segment of the first conductive layer and a second segment of the third conductive layer comprises a second thickness (Another approach is to produce dielectric layers with different thicknesses over the region,).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate (JP 2009521040)’s teaching in the device of Hadley modified by Gibson for the purpose of enhancing security via unique digital signature (JP 2009521040: abst).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadley (US 7500610 B1) modified by Gibson (US 20170140258) in view of KNUDSEN (CN 101794934 A).
Re Claim 11: Hadley modified by Gibson discloses the RFID of claim 9.
However, Hadley modified by Gibson does not disclose a first segment of the second dielectric layer between a first segment of the first conductive layer and a first segment of the third conductive layer comprises a first material and wherein a second segment of the second dielectric layer between a second segment of the first conductive layer and a second segment of the third conductive layer comprises a second material.
KNUDSEN however discloses a first segment of the second dielectric layer between a first segment of the first conductive layer and a first segment of the third conductive layer comprises a first material and wherein a second segment of the second dielectric layer between a second segment of the first conductive layer and a second segment of the third conductive layer comprises a second material (figs 1 & 2: 4, 5).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate KNUDSEN’s teaching in the device of Hadley modified by Gibson for the purpose of achieving a target resonance frequency.

Response to Arguments
Applicant’s arguments have been considered but are moot due to the new ground of rejection. 
Hadley discloses a method, comprising: 
printing a first layer onto a substrate, wherein the first layer comprises a conductive material with at least one resonator (fig 8: 812); 
printing a second layer adjacent to the first layer, wherein the second layer comprises a dielectric material (fig 8: 814 & 816); and 
printing a third layer adjacent to the second layer and separated from the first layer by the second layer, wherein the third layer comprises a conductive material with antenna (fig 8: 818).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAE W KIM/Examiner, Art Unit 2887     

/THIEN M LE/Primary Examiner, Art Unit 2887